--------------------------------------------------------------------------------

Exhibit 10.4
 
EXECUTION COPY
 
SUBORDINATION AGREEMENT
 
SUBORDINATION AGREEMENT, dated as of June 27, 2018 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), among PEAK6 STRATEGIC CAPITAL LLC,
INTERSECTIONS INC. and DAVID A. MCGOUGH.  The parties hereto hereby agree as
follows:
 
ARTICLE I:  DEFINITIONS
 
Section 1.1       Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
“Bankruptcy Laws” shall mean the Bankruptcy Code, and all other applicable
federal, state, provincial or foreign liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief law affecting creditors’ rights generally, as amended and in
effect from time to time.
 
“Borrower” means Intersections Inc. together with any permitted successors and
assigns.
 
“Distribution” shall mean, with respect to any indebtedness, obligation or
security, (a) any payment or distribution by any Person of cash, securities or
other property (including, without limitation, any payment in the form of a
deferred purchase price, earn-out or other contingent obligation), by set-off or
otherwise, on account of such indebtedness, obligation or security or (b) any
redemption, purchase or other acquisition of such indebtedness, obligation or
security by any Person, whether voluntary or involuntary.
 
“Enforcement Action” has the meaning assigned to such term in Section 4.1.
 
“Guarantor” means any guarantor of the Senior Obligations together with any
successors and assigns.
 
“Insolvency Proceeding” means any voluntary or involuntary insolvency,
bankruptcy, receivership, interim-receivership, custodianship, liquidation,
dissolution, reorganization, assignment for the benefit of creditors,
appointment of a custodian, receiver, trustee or other officer with similar
powers or any other proceeding for the liquidation, dissolution or other winding
up of a Person, whether initiated under the Bankruptcy Code or any other
Bankruptcy Laws.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, title retention, charge or security interest
in, on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 

--------------------------------------------------------------------------------

“Maximum Aggregate Principal Amount of Senior Obligations” shall mean the sum of
(a) the principal amount outstanding under the Senior Credit Documents on the
date hereof (after giving effect to any prepayments on the date hereof made with
the proceeds of the Subordinated Obligations), plus (b) any amount that is used
solely to cure a Default or Event of Default under the Senior Credit Documents,
plus (c) during an Insolvency Proceeding, an additional 10% of the amount set
forth in clause (a) reduced by the amount of any repayments under the Senior
Credit Agreement from the date hereof to the beginning of such Insolvency
Proceeding.
 
“Obligor” means either the Borrower or the Guarantor, as the context requires.
 
“Paid in Full” or “Payment in Full” means, as of any date of determination with
respect to the Senior Obligations, that (a) all of the Senior Obligations
(except as set forth in clause (c) below and other than contingent
indemnification obligations with respect to which a claim has not been asserted)
has been paid in full in cash, (b) all commitments to extend credit under the
Senior Credit Agreement have expired or terminated and no Person has any further
right to obtain any loans or other extensions of credit under the Senior Credit
Documents, and (c) any costs, expenses and contingent indemnification
obligations which are not yet due and payable but with respect to which a claim
has been or may reasonably be expected to be asserted by Senior Creditor, are
backed by standby letters of credit (issued by a bank, and in form and
substance, reasonably acceptable to Senior Creditor) or cash collateralized, in
each case in an amount reasonably estimated by Senior Creditor to be the amount
of costs, expenses and contingent indemnification obligations that may become
due and payable.
 
“Permitted Subordinated Debt Payments” means receipt by a Subordinated Creditor
of (i) equity securities (including, without any limitation, any warrant or
option to acquire equity securities) upon conversion or exchange of Subordinated
Obligations in a Qualified Financing as defined by the relevant Subordinated
Credit Document, (ii) indebtedness (including, without limitation,  any
indebtedness issued upon conversion or exchange in a Qualified Financing) which,
by its terms or pursuant to a subordination agreement, is subordinated to
payment of the Senior Obligations as set forth in the proviso below (including
any such subordinated indebtedness received by Subordinated Creditor pursuant to
any bankruptcy, reorganization plan or other Insolvency Proceeding) or (iii)
equity securities of the Borrower or any Guarantor (including any such equity
securities received by Subordinated Creditor pursuant to any bankruptcy,
reorganization plan or other Insolvency Proceeding); provided that,
notwithstanding the foregoing, (x) no equity security or indebtedness described
above shall constitute a Permitted Subordinated Debt Payment unless such equity
security or indebtedness (a) is subordinated in right of payment to the Senior
Obligations (or any debt or equity securities issued in substitution of all or
any portion of the Senior Obligations) to at least the same extent as the
Subordinated Obligations are subordinated to the Senior Obligations pursuant to
this Agreement and with respect to which Senior Creditor and Subordinated
Creditor shall have entered into such supplements to or modifications to this
Agreement or any other agreement as Senior Creditor may reasonably request to
reflect the subordination of such equity security or indebtedness to the Senior
Obligations (or any debt or equity securities issued in substitution of all or a
portion thereof) at least to the same extent as provided in this Agreement, (b)
does not have the benefit of any obligation of any Person (whether as issuer,
guarantor or otherwise) unless the Senior Obligations have at least the same
benefit of the obligation of such Person (with the obligations of such Person to
Subordinated Creditor to be subordinated to such Person’s obligations to Senior
Creditor to at least the same extent as the Subordinated Obligations are
subordinated to the Senior Obligations pursuant to the terms of this Agreement),
(c) is unsecured and (d) does not have any terms, and are not subject to or
entitled to the benefit of any agreement or instrument that has terms, that are
more burdensome to the issuer of or other obligor on such debt or equity
securities than are the terms of the Senior Credit Documents, unless the Senior
Obligations are amended to have the same benefit, and (y) for the avoidance of
doubt, in no event shall any cash paid or payable by any Obligor in respect of
or in connection with any such equity security or indebtedness  constitute a
Permitted Subordinated Debt Payment.
 
-2-

--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.
 
“Senior Credit Agreement” means the Credit Agreement, dated as of April 20, 2017
(as amended, restated, supplemented or otherwise modified from time to time)
among the Borrower, certain other parties thereto and Peak6 Investments, L.P.
 
“Senior Credit Documents” means the Senior Credit Agreement, any Note, this
Agreement, any guaranty, any Security Agreements and any other documents
delivered to the Senior Creditor by any Obligor evidencing, guarantying or
securing or otherwise relating to the Senior Obligations, all as defined in
(other than the definition of Obligor), and pursuant to, the Senior Credit
Agreement.
 
“Senior Creditor” means Peak6 Strategic Capital LLC.
 
“Senior Default” means any Default or Event of Default, each as defined in the
Senior Credit Agreement.
 
“Senior Obligations” means collectively, all Obligations (as defined in the
Senior Credit Agreement) and all other obligations, liabilities and indebtedness
of every nature of each Obligor from time to time owed to Senior Creditor under
the Senior Credit Documents, including, without limitation, the principal amount
of all debts, claims and indebtedness, accrued and unpaid interest accruing
thereon (including, without limitation, interest accruing after the commencement
of an Insolvency Proceeding, without regard to whether or not such interest is
an allowed claim) and all fees, costs and expenses, whether primary, secondary,
direct, contingent, fixed or otherwise, heretofore, now and from time to time
hereafter owing, due or payable, whether before or after the filing of an
Insolvency Proceeding together with any interest, fees, costs and expenses
accruing thereon after the commencement of an Insolvency Proceeding, without
regard to whether or not such interest, fees, costs and expenses are an allowed
claim.  Senior Obligations shall be considered to be outstanding whenever any
loan or commitment under the Senior Credit Documents is outstanding; provided
that, except with the consent of Subordinated Creditor, the outstanding
principal amount of the Senior Obligations shall in no event exceed the Maximum
Aggregate Amount of Senior Obligations.
 
-3-

--------------------------------------------------------------------------------

“Subordinated Credit Documents” means any note, this Agreement, any guaranty,
any security agreements, any credit agreements and any other documents delivered
to the Subordinated Creditor by the any Obligor evidencing, guarantying or
securing the Subordinated Obligations, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time as permitted
hereunder.
 
“Subordinated Creditor” means David A. McGough, in its capacity as a holder of
the Subordinated Obligations.
 
“Subordinated Obligations” means the subordinated promissory noted dated as of
the date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder) in the principal amount of
$1,000,000.00 issued by the Borrower to the Subordinated Creditor (including,
without limitation, interest, fees, costs or other payments on the Subordinated
Obligations paid or accrued after the commencement of an Insolvency Proceeding
and whether or not such claims are deemed allowed or recoverable in any
Insolvency Proceeding, and payment of or for adequate protection pursuant to any
Insolvency Proceeding), together with all costs of collection or enforcement,
including, without limitation, reasonable attorneys’ fees incurred in any
collection efforts or in any action or proceeding.
 
Section 1.2       Other Definitions.  Capitalized terms not otherwise defined
herein shall have the meanings assigned thereto in the Senior Credit Agreement.
 
Section 1.3       Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, and Schedules shall be construed to
refer to Articles and Sections of, and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles and (f)
references to sections of, or rules under, the Securities Act or the Exchange
Act shall be deemed to include substitute, replacement or successor sections or
rules adopted by the Securities and Exchange Commission from time to time.
 
-4-

--------------------------------------------------------------------------------

ARTICLE II:  SUBORDINATION
 
Section 2.1       Subordination.  Each Obligor covenants and agrees, and
Subordinated Creditor by its acceptance of the Subordinated Credit Documents
(whether upon original issue or upon transfer or assignment) likewise covenants
and agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Credit Documents, that the payment of any and all of the
Subordinated Obligations shall be subordinate and subject in right and time of
payment, to the extent and in the manner hereinafter set forth, to the prior
Payment in Full of the Senior Obligations (including, without limitation,
interest, fees, costs or other payments on the Senior Obligations paid or
accrued after the commencement of an Insolvency Proceeding and whether or not
such claims are deemed allowed or recoverable in any Insolvency Proceeding, and
payment of or for adequate protection pursuant to any Insolvency Proceeding).
 
Section 2.2       Prohibited Payments.  Notwithstanding the terms of the
Subordinated Credit Documents, each Obligor hereby agrees that it may not make
(or permit any of its subsidiaries to make), and Subordinated Creditor hereby
agrees that it will not accept, any Distribution with respect to the
Subordinated Obligations (other than Permitted Subordinated Debt Payments) until
the Senior Obligations are Paid in Full.
 
Section 2.3       Turnover.
 
(a)          Except for Permitted Subordinated Debt Payments, Subordinated
Creditor agrees not to accept any Distribution in respect of the Subordinated
Obligations (from any Obligor or otherwise) nor take Enforcement Action or any
other action designed to secure indirectly from any Obligor any payment on
account of the Subordinated Obligations without the express, prior written
consent of the Senior Creditor, and Subordinated Creditor agrees to pay over to
Senior Creditor any payments (other than Permitted Subordinated Debt Payments
permitted to be made hereunder) that may be received by it from any Obligor or
any other Person (or otherwise with respect to the Subordinated Obligations) at
any time until the Senior Obligations have been Paid in Full.  In case any
Distribution or other payment (other than Permitted Subordinated Debt Payments)
shall be paid or delivered to Subordinated Creditor under the circumstances
described in the preceding sentence before the Senior Obligations shall have
been Paid in Full, such Distributions and payments shall not be commingled with
any of the assets of Subordinated Creditor, shall be held in trust by
Subordinated Creditor for Senior Creditor and shall be immediately paid and
delivered to Senior Creditor or its nominee (in the form received and endorsed
over to Senior Creditor or its nominee).
 
(b)         Subordinated Creditor further agrees not to sell, assign, transfer
or endorse any Subordinated Obligations to anyone (i) without giving prior
written notice of such action to Senior Creditor and (ii) unless such assignee
or transferee agrees in writing (in form and substance reasonably acceptable to
the Senior Creditor) to be bound by, and be a party to, this Agreement. 
Notwithstanding the failure of Subordinated Creditor to comply with this Section
2.3(b) and the failure of any assignee or transferee to execute or deliver the
joinder described above, the subordination effected hereby shall survive any
sale, assignment, pledge, disposition or other transfer of all or any portion of
the Subordinated Obligations, and the terms of this Agreement shall be binding
upon the successors and assigns of Subordinated Creditor.
 
-5-

--------------------------------------------------------------------------------

Section 2.4       No Modification.  Subordinated Creditor and the Borrower shall
not amend, modify, restate, supplement, alter or change in any respect the terms
of any Subordinated Credit Document or any other arrangement related to the
Subordinated Obligations without the prior written consent of the Senior
Creditor; provided that Subordinated Creditor may, without the prior written
consent of Senior Creditor, extend the scheduled maturity date of the
Subordinated Obligations (as set forth in the Subordinated Credit Documents in
effect on the date hereof).
 
Section 2.5       Liquidation, Dissolution, Bankruptcy.  In the event of any
Insolvency Proceeding involving any Obligor:
 
(a)          All Senior Obligations shall first be Paid in Full before any
Distribution, whether in cash, securities or other property, shall be made to
Subordinated Creditor on account of the Subordinated Obligations.
 
(b)         Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Obligations shall be paid or delivered directly to
Senior Creditor (to be held and/or applied by Senior Creditor in accordance with
the terms of the Senior Credit Documents) until all Senior Obligations are Paid
in Full.  Subordinated Creditor irrevocably authorizes, empowers and directs any
debtor, debtor in possession, receiver, interim receiver, trustee, liquidator,
custodian, conservator, monitor or other Person having authority, to pay or
otherwise deliver all such Distributions to Senior Creditor for application to
the Senior Obligations until Payment in Full of the Senior Obligations. 
Subordinated Creditor also irrevocably authorizes and empowers Senior Creditor,
in the name of Subordinated Creditor, to demand, sue for, collect and receive
any and all such Distributions.  Subordinated Creditor will duly and promptly
take such action, at the expense of the Obligors, as Senior Creditor may
reasonably request (x) to collect the Subordinated Obligation for the account of
Senior Creditor and to file appropriate claims or proofs of claim with respect
thereto, (y) to execute and deliver to Senior Creditor such powers of attorney,
assignments or other instruments as Senior Creditor may request in order to
enable it to enforce any and all claims with respect to the Subordinated
Obligation, and (z) to collect and receive for the account of Senior Creditor
any and all payments and other Distributions which may be payable or deliverable
upon or with respect to the Subordinated Obligation, until the Payment in Full
of the Senior Obligation.
 
(c)          Subordinated Creditor agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Obligations requested by
Senior Creditor in connection with any such Insolvency Proceeding and hereby
irrevocably authorizes, empowers and appoints Senior Creditor as its agent and
attorney-in-fact to (i) execute, verify, deliver and file such proofs of claim
upon the failure of Subordinated Creditor promptly to do so prior to 30 days
before the expiration of the time to file any such proof of claim and (ii) vote
such claim in any such Insolvency Proceeding upon the failure of Subordinated
Creditor to do so prior to 15 days before the expiration of the time to vote any
such claim; provided, Senior Creditor shall have no obligation to execute,
verify, deliver, file and/or vote any such proof of claim.  In the event that
Senior Creditor votes any claim in accordance with the authority granted hereby,
Subordinated Creditor shall not be entitled to change or withdraw any such
vote.  Notwithstanding the foregoing, nothing in this Agreement shall restrict
or impair the right of Subordinated Creditor to vote its claim in respect of the
Subordinated Obligations in any Insolvency Proceeding; provided that, without
the prior written consent of Senior Creditor, Subordinated Creditor may not vote
in favor of a plan of reorganization in an Insolvency Proceeding that
contravenes the priority or subordination provisions of this Agreement.
 
-6-

--------------------------------------------------------------------------------

(d)         Subordinated Creditor agrees that it will consent to, and not object
to or oppose any use of cash collateral consented to by Senior Creditor or any
financing provided by Senior Creditor to any Obligor or any of its subsidiaries
during an Insolvency Proceeding (or any financing provided by any other Person
consented to by Senior Creditor) (collectively, “DIP Financing”) on such terms
and conditions as Senior Creditor, in its sole discretion, may decide.  In
connection therewith, any Obligor may grant to Senior Creditor Liens and
security interests upon all of the property of such Obligor, which Liens and
security interests (i) shall secure payment of all Senior Obligations (whether
such Senior Obligations arose prior to the commencement of any Insolvency
Proceeding or at any time thereafter) and DIP Financing provided by Senior
Creditor or consented to by Senior Creditor during the Insolvency Proceeding and
(ii) shall be superior in priority to the liens and security interests, if any,
in favor of Subordinated Creditor on the property of such Obligor.  Subordinated
Creditor waives any claim it may now or hereafter have arising out of Senior
Creditor’s election, in any Insolvency Proceeding, of the application of Section
1111(b)(2) of the Bankruptcy Code, and/or any borrowing or grant of a security
interest under Section 364 of the Bankruptcy Code by any Obligor, as
debtor-in-possession.  Subordinated Creditor further agrees that it shall not,
without Senior Creditor’s prior written consent, (i) commence or continue any
Insolvency Proceeding or (ii) propose any plan of reorganization, compromise,
arrangement or proposal or file any motion, pleading or material in support of
any motion or plan of reorganization, compromise, arrangement or proposal that
(x) is in conflict with the terms of this Agreement or (y) is opposed by Senior
Creditor, unless such plan of reorganization, compromise, arrangement or
proposal provides for Payment in Full of the Senior Obligations concurrently
with the effective time of such plan, compromise, arrangement or proposal.
 
(e)          This Agreement shall constitute a “subordination agreement” for the
purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable in
any Insolvency Proceeding in accordance with its terms.  The Senior Obligations
shall continue to be treated as Senior Obligations and the provisions of this
Agreement shall continue to govern the relative rights and priorities of Senior
Creditor and Subordinated Creditor even if all or part of the Senior Obligations
or the Liens securing the Senior Obligations are subordinated, set aside,
avoided, invalidated or disallowed in connection with any such Insolvency
Proceeding, and this Agreement shall be reinstated if at any time any payment of
any of the Senior Obligations is rescinded or must otherwise be returned by any
holder of Senior Obligations or any representative of such holder (a “Senior
Recovery”) and all rights, interests, priorities and privileges recognized in
this Agreement shall apply with respect to any such Senior Recovery.  If this
Agreement shall have been terminated prior to such Senior Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the parties hereto from such date of reinstatement.  All
references in this Agreement to any Obligor shall include such Obligor as a
debtor-in-possession and any receiver or trustee for such Obligor in any
Insolvency Proceeding.
 
-7-

--------------------------------------------------------------------------------

(f)          Without limiting the foregoing provisions of this Section 2.5 and
subject to the other express provisions of this Agreement, in any Insolvency
Proceeding involving the Obligors, Subordinated Creditor may exercise rights and
remedies generally available to holders of unsecured claims against Obligors.
 
ARTICLE III:  LIENS AND COLLATERAL
 
Section 3.1       No Liens.  No Obligor shall grant to or maintain in favor of
Subordinated Creditor, and Subordinated Creditor shall not acquire or hold, any
Lien on any asset or properties of any Obligor or any other Person or any
guarantees for any of the Subordinated Obligations, other than any guarantee
that is subordinated to the Senior Obligations on the same terms set forth
herein.
 
Section 3.2       Disposition and Use of Collateral.  Subject to the provisions
of this Agreement, Senior Creditor shall have the exclusive right to control all
matters regarding any collateral securing the Senior Obligations and any Lien
thereon including the disposition, sale and use of such collateral, and the
subordination and release of any such Lien, whether in an Insolvency Proceeding
or otherwise.
 
ARTICLE IV:  REMEDIES
 
Section 4.1       Subordinated Creditor’s Restricted Remedies.  Until the Senior
Obligations have been Paid in Full, without the express written consent of
Senior Creditor, Subordinated Creditor shall not, except for any automatic
acceleration under the Subordinated Credit Documents, (a) take, join or
participate in any action or exercise any remedy against any Obligor to enforce
the Subordinated Obligations; or (b) take, join or participate in any action,
suit or proceeding or exercise any remedy against any guarantor of or pledgor
securing the Senior Obligations in order to (i) enforce payment of or collect
any of the Subordinated Obligations or (ii) commence judicial or private
enforcement of any of the rights and remedies under the Subordinated Credit
Documents or applicable law with respect to the Subordinated Obligations; or (c)
commence, or join with any other creditor of any Obligor or any guarantor of or
pledgor securing the Senior Obligations in commencing, any bankruptcy,
reorganization or other Insolvency Proceeding against any Obligor or any
guarantor of or pledgor securing the Senior Obligations; or (d) take any action
or exercise any remedy against any property or assets of any Obligor or any
guarantor of or pledgor securing the Senior Obligations; or (e) contest any Lien
on any collateral securing the Senior Obligations; or (f) object in its capacity
as holder of the Subordinated Obligations to any proposal by the Senior Creditor
to accept any collateral securing the Senior Obligations in full or partial
satisfaction of the Senior Obligations; or (g)  contest in its capacity as
holder of the Subordinated Obligations any request by the Senior Creditor for
adequate protection or any objection by the Senior Creditor claiming lack of
adequate protection; or (h) accelerate the Subordinated Obligations, other than
if an Insolvency Proceeding has commenced or if the Senior Obligations have also
been accelerated; or (i) exercise any  put option or to cause any Obligor (or
other guarantor or obligor in respect of the Subordinated Obligations) to honor
any redemption or mandatory prepayment obligation under any Subordinated Credit
Document (any of the foregoing being referred to as an “Enforcement Action”). 
Nothing contained in this Agreement shall be deemed to prevent Subordinated
Creditor from filing a proof of claim with respect to the Subordinated
Indebtedness or filing any necessary or appropriate pleadings in response to any
motion or request seeking disallowance of, or disputing or asserting an
objection to, the claim of the Subordinated Creditor with respect to the
Subordinated Obligations. Subordinated Creditor understands and agrees that
Senior Creditor shall have the right, but shall have no obligation, to cure any
default under the Subordinated Obligations without the prior written consent of
Subordinated Creditor.  Notwithstanding anything contained in this Agreement to
the contrary, except for Permitted Subordinated Debt Payments permitted
hereunder, in no event shall Subordinated Creditor be entitled to receive and
retain any Distribution in respect of the Subordinated Obligations or other
securities, equity or otherwise, or other consideration provided for in (i) a
plan of reorganization or otherwise in connection with any bankruptcy or other
Insolvency Proceeding or (ii) any other judicial or nonjudicial proceeding for
the liquidation, dissolution or winding up of any Obligor or the assets or
properties of any Obligor, in any case unless the Senior Obligations are Paid in
Full.
 
-8-

--------------------------------------------------------------------------------

Section 4.2       Appointment of Attorney-in-Fact.  In order to enable Senior
Creditor to enforce its rights under this Agreement, Senior Creditor is hereby
irrevocably authorized and empowered (in its own name or in the name of
Subordinated Creditor or otherwise), but shall have no obligation, to enforce
claims comprising any of the Subordinated Obligations by proof of debt, proof of
claim, suit or otherwise and take generally any action which Subordinated
Creditor might otherwise be entitled to take, as Senior Creditor may deem
necessary or advisable for the enforcement of its rights or interests hereunder.
 
Section 4.3       Further Assurances.  To the extent necessary for Senior
Creditor to realize the benefits of the subordination of the Subordinated
Obligations provided for herein (including, without limitation, the right to
receive any and all payments and distributions, other than Permitted
Subordinated Debt Payments permitted hereunder, that might otherwise be payable
or deliverable with respect to the Subordinated Obligations in any Insolvency
Proceeding or otherwise), Subordinated Creditor shall execute and deliver to
Senior Creditor such instruments or documents (together with such assignments or
endorsements as Senior Creditor shall deem necessary), as may be requested by
Senior Creditor.
 
ARTICLE V:  MISCELLANEOUS
 
Section 5.1       Indemnity for Breach.  Subordinated Creditor hereby
indemnifies Senior Creditor for any and all losses, claims, damages, liabilities
and related expenses, including the reasonable fees and disbursements of counsel
arising out of, in connection with, or as a result of, any breach by
Subordinated Creditor of this Agreement.
 
Section 5.2       No Fiduciary Duty.  Senior Creditor shall have no duties or
responsibilities and shall not, by reason of this Agreement be a trustee for
Subordinated Creditor or have any other fiduciary obligations to Subordinated
Creditor.  Neither Senior Creditor nor any of its directors, officers, employees
or agents shall be liable or responsible for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct.
 
-9-

--------------------------------------------------------------------------------

Section 5.3       Subrogation.  Subject to the last sentence of this Section
5.3, Subordinated Creditor shall not be subrogated to, or be entitled to any
assignment of any Senior Obligations or Subordinated Obligations or of any
collateral for or guarantees of evidence of any thereof.  Subordinated Creditor
hereby waives any and all rights to have collateral or any party thereof granted
to or held by Senior Creditor marshalled upon any foreclosure or other
disposition of such collateral by Senior Creditor or any Obligor with the
consent of Senior Creditor.  Upon the Payment in Full of all Senior Obligations,
Subordinated Creditor shall be automatically subrogated to the remaining rights,
if any, of Senior Creditor against any Obligor to the extent of payments
received and retained by Senior Creditor which, but for this Agreement, would
have been received and retained by Subordinated Creditor; provided, that,
Subordinated Creditor would be legally entitled to such subrogation but for the
provisions of this Agreement.  Without limiting the foregoing, Subordinated
Creditor will not exercise (i) any right of subrogation that Subordinated
Creditor may now or hereafter have or obtain in respect of the rights of Senior
Creditor against any Obligor or any other guarantor or obligor in respect of any
of the Senior Obligations or any of the collateral therefor or (ii) any right to
participate in any claim or remedy of Senior Creditor against any Obligor or any
other guarantor or obligor in respect of any of the Senior Obligations or any
collateral therefor, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, in each case until all of the Senior
Obligations have been Paid in Full.  If Senior Creditor is required to disgorge
any proceeds of collateral for the Senior Obligations, payment or other amount
received by such Person (whether because such proceeds, payment or other amount
is invalidated, declared to be fraudulent or preferential or otherwise) or turn
over or otherwise pay any amount (a “Recovery”) to the estate or to any creditor
or representative of an Obligor or any other Person, then the Senior Obligations
shall be reinstated (to the extent of such Recovery) as if such Senior
Obligations had never been paid and to the extent Subordinated Creditor has
received proceeds, payments or other amounts to which Subordinated Creditor
would not have been entitled under this Agreement had such reinstatement
occurred prior to receipt of such proceeds, payments or other amounts,
Subordinated Creditor shall turn over such proceeds, payments or other amounts
to Senior Creditor for reapplication to the Senior Obligations.  A Distribution
made pursuant to this Agreement to Senior Creditor which otherwise would have
been made to Subordinated Creditor is not, as between the Obligors and
Subordinated Creditor, a payment by the Obligors to or on account of the Senior
Obligations.
 
Section 5.4       Waiver.  The Subordinated Creditor unconditionally and
irrevocably waives, to the fullest extent permitted by applicable law:  (a)
notice of any of the matters referred to in this Agreement; (b) all notices
which may be required by statute, rule of law or otherwise to preserve any
rights against the Subordinated Creditor hereunder, including, without
limitation, notice of the acceptance of this Agreement, or the creation,
renewal, extension, modification or accrual of the Senior Obligations or notice
of any other matters relating thereto, any presentment, demand, notice of
dishonor, protest, nonpayment of any damages or other amounts payable under any
Senior Credit Document or notice of the sale or foreclosure of any collateral;
(c) any requirement for the enforcement, assertion or exercise of any right,
remedy, power or privilege under or in respect of any Senior Credit Document,
including, without limitation, diligence in collection or protection of or
realization upon the Senior Obligations or any part thereof or any collateral
therefor; (d) any requirement of diligence; (e) any requirement to mitigate the
damages resulting from a default by any Obligor under any Senior Credit Document
or any Subordinated Credit Document; (f) the occurrence of every other condition
precedent to which the Subordinated Creditor or any Obligor may otherwise be
entitled; (g) the right to require the Senior Creditor to proceed against any
Obligor or any other person liable on the Senior Obligations, to proceed against
or exhaust any security held by any Obligor or any other person, or to pursue
any other remedy in the Senior Creditor’s power whatsoever; (h) the right to
have the property of any Obligor first applied to the discharge of the Senior
Obligations; and (i) until such time that all Senior Obligations have been
indefeasibly Paid in Full, any and all rights it may now or hereafter have under
any agreement or at law or in equity (including, without limitation, any law
subrogating any Obligor to the rights of the Senior Creditor) to assert any
claim against or seek contribution, indemnification or any other form of
reimbursement from any Obligor or any other party liable for payment of any or
all of the Senior Obligations for any payment made by any Obligor under or in
connection with the Senior Credit Documents or otherwise.  All of the Senior
Obligations shall be deemed to have been made or incurred in reliance upon this
Agreement.
 
-10-

--------------------------------------------------------------------------------

Section 5.5       Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by U.S. mail or sent by telecopy (with confirmed receipt or
followed by overnight delivery) to the addresses (or telecopy numbers) set forth
on the signature pages hereof.  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt or, if mailed, the third business day
following the date so mailed, if earlier.
 
Section 5.6       No Impairment.  No right of Senior Creditor to enforce the
subordination of the Subordinated Obligations may be impaired by any act or
failure to act by any Obligor or Senior Creditor or by the failure of any
Obligor, Senior Creditor or Subordinated Creditor to comply with this Agreement.
 
Section 5.7       Amendment and Waiver.  No alteration, modification, amendment
or waiver of any terms and conditions of this Agreement shall be effective or
enforceable against the Senior Creditor unless set forth in a writing signed by
the Senior Creditor.
 
Section 5.8       Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)          This Agreement and any claim, controversy or dispute related to or
in connection with this Agreement, any Credit Document or any of the
transactions contemplated hereby or thereby, the relationship of the parties
hereto and the interpretation and enforcement of the rights and duties of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New York.
 
(b)         EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE
PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES AND AGREES
NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT,
ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT ANY SENIOR CREDIT DOCUMENT, SUBORDINATED CREDIT DOCUMENT OR
INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY SUCH COURTS.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO AGREES NOT TO SEEK AND
HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY
COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT.  EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
 
-11-

--------------------------------------------------------------------------------

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.5.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
Section 5.9       Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other means of electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
Section 5.10     Obligations Hereunder Not Affected.  All rights and interest of
Senior Creditor hereunder, and all agreements and obligations of Subordinated
Creditor and the Obligors hereunder, shall remain in full force and effect
irrespective of:
 
(a)          any lack of validity or enforceability of any document evidencing
any of the Senior Obligations;
 
(b)          any change in the time, manner or place of payment of, or any other
term of, all or any of the Senior Obligations, or any other amendment or waiver
of or any release or consent to departure from any of the Senior Credit
Documents;
 
(c)          any exchange, subordination, release or non-perfection of any
collateral for all or any of the Senior Obligations;
 
(d)          any failure of Senior Creditor to assert any claim or to enforce
any right or remedy against any other party hereto under the provisions of this
Agreement or any Senior Credit Document other than this Agreement;
 
(e)          any reduction, limitation, impairment or termination of the Senior
Obligations for any reason (other than with the affirmative consent of the
Senior Creditor and/or any of its transferees), including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
the Obligors and Subordinated Creditor hereby waive any right to or claim of)
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of invalidity, illegality, nongenuiness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Senior
Obligations (other than any of the foregoing to which the Senior Creditor and/or
its transferees have provided their affirmative consent); and
 
-12-

--------------------------------------------------------------------------------

(f)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Obligors in respect of the Senior
Obligations or Subordinated Obligations in respect of this Agreement.
 
Subordinated Creditor acknowledges and agrees that Senior Creditor may in
accordance with the terms of the Senior Credit Documents, without notice or
demand and without affecting or impairing Subordinated Creditor’s obligations
hereunder, from time to time, (i) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Senior Obligations and the Senior Credit Documents or any part
thereof, including, without limitation, to increase or decrease the rate of
interest thereon or the principal amount thereof, provided that, without the
consent of Subordinated Creditor, no change in the terms of the Senior
Obligations or the Senior Credit Documents shall result in the aggregate
principal amount exceeding the Maximum Aggregate Principal Amount of Senior
Obligations; (ii) take or hold security for the payment of the Senior
Obligations and exchange, enforce, foreclose upon, waive and release any such
security; (iii) apply such security and direct the order or manner of sale
thereof as Senior Creditor in its sole discretion, may determine; (iv) release
and substitute one or more endorsers, warrantors, borrowers or other obligors;
and (v) exercise or refrain from exercising any rights against any Obligor or
any other Person.  The Senior Obligations shall continue to be treated as Senior
Obligations and the provisions of this Agreement shall continue to govern the
relative rights and priorities of Senior Creditor and Subordinated Creditor even
if all or part of the Senior Obligations or the security interests securing the
Senior Obligations are subordinated, set aside, avoided, invalidated or
disallowed.
 
Section 5.11     Representations and Warranties of Subordinated Creditor.  To
induce Senior Creditor to execute and deliver this Agreement, Subordinated
Creditor hereby represents and warrants to Senior Creditor that as of the date
hereof: (a) it is duly formed and validly existing under the laws of the
jurisdiction of its organization and has the legal capacity, power and authority
to enter into, execute, deliver and carry out the terms of this Agreement, all
of which have been duly authorized by all proper and necessary action; (b) the
execution of this Agreement by Subordinated Creditor will not violate or
conflict with (i) the organizational documents of Subordinated Creditor, (ii)
any agreement binding upon Subordinated Creditor or (iii) any applicable law,
regulation or order or require any consent or approval which has not been
obtained; (c) this Agreement is the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles; (d)
Subordinated Creditor is the sole owner, beneficially and of record, of all of
the Subordinated Credit Documents and the Subordinated Obligations; and (e) the
Subordinated Obligations are unsecured.
 
-13-

--------------------------------------------------------------------------------

Section 5.12     Successors and Assigns.  This Agreement shall inure to the
benefit of, and shall be binding upon, the respective heirs, legal
representatives, successors and assigns of Senior Creditor, Subordinated
Creditor and the Obligors.  To the extent permitted under the Senior Credit
Documents, Senior Creditor may, from time to time, without notice to
Subordinated Creditor, assign or transfer any or all of the Senior Obligations
or any interest therein to any Person and, notwithstanding any such assignment
or transfer, or any subsequent assignment or transfer, the Senior Obligations
shall, subject to the terms hereof, be and remain Senior Obligations for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Obligations or of any interest therein shall, to the extent of the
interest of such permitted assignee or transferee in the Senior Obligations, be
entitled to rely upon and be the third party beneficiary of the subordination
provided under this Agreement and shall be entitled to enforce the terms and
provisions hereof to the same extent as if such assignee or transferee were
initially a party hereto.
 
Section 5.13     Relative Rights; No Right of Obligors to Enforce.  This
Agreement shall define the relative rights of Senior Creditor and Subordinated
Creditor.  Each Obligor understands that this Agreement is for the sole benefit
of Senior Creditor and Subordinated Creditor and their respective successors and
assigns, and that such Obligor is not an intended beneficiary or third party
beneficiary thereof.  It is understood and agreed that no Obligor nor any of
their affiliates shall have any right to enforce any term, provision or
agreement of this Agreement against Senior Creditor and/or Subordinated
Creditor.  Nothing in this Agreement shall (a) impair, as among the Obligors,
Senior Creditor and as between the Obligors and Subordinated Creditor, the
obligation of the Obligors with respect to the payment of the Senior Obligations
and the Subordinated Obligations in accordance with their respective terms or
(b) affect the relative rights of Senior Creditor or Subordinated Creditor with
respect to any other creditors of the Obligors.  The terms of this Agreement
shall govern even if all or any part of the Senior Obligations or the Liens in
favor of Senior Creditor are avoided, disallowed, unperfected, set aside or
otherwise invalidated in any judicial proceeding or otherwise.
 
Section 5.14     Continuation of Subordination; Termination of Agreement.  This
Agreement shall remain in full force and effect until the Payment in Full of the
Senior Obligations after which this Agreement shall terminate without further
action on the part of the parties hereto; provided, that if any payment is,
subsequent to such termination, recovered from any holder of Senior Obligations,
this Agreement shall be reinstated.
 
Section 5.15     Specific Performance; Additional Remedies.  Senior Creditor may
demand specific performance of this Agreement and Subordinated Creditor hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action which may be brought by Senior Creditor.  If Subordinated Creditor
violates any of the terms of this Agreement, in addition to any remedies in law,
equity, or otherwise, Senior Creditor may restrain such violation in any court
of law and may, in its own or in any Obligor’s name, interpose this Agreement as
a defense in any action by Subordinated Creditor.
 
[Remainder of page intentionally left blank]
 
-14-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered by their respective duly authorized
representatives as of the date first above written.
 

 
INTERSECTIONS INC.
       
By:
 /s/ Michael Stanfield    
Name: Michael Stanfield
   
Title: Chairman of the Board
         
Notice Address:
   
3901 Stonecroft Boulevard
   
Chantilly, Virginia 20151
   
Attention:
   
Telephone:
   
Facsimile:
       
PEAK6 STRATEGIC CAPITAL LLC, as Senior Creditor
       
By:
 /s/ Jay Coppoletta    
Name: Jay Coppoletta
   
Title: Chief  Legal Officer
         
Notice Address:
   
141 W. Jackson Blvd.
   
Suite 500
   
Chicago, IL 60604
   
Telephone:  312-444-8000
       
DAVID A. MCGOUGH, as Subordinated Creditor
       
By:
 /s/ David A. McGough    
Name: David A. McGough
         
Notice Address:
         
Address
   
Telephone:
   
Fax:

 
 
-15-

--------------------------------------------------------------------------------